Citation Nr: 0934433	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a restoration of a 40 percent disability 
rating for service-connected type 2 diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to individual unemployability benefits 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1954 to 
December 1974.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural history

The Veteran's October 2003 claim was granted in-part and 
denied in-part in a June 2004 rating decision.  Pertinently, 
the RO granted service connection for type 2 diabetes 
evaluating the disability as 20 percent disabling from 
October 15, 2002, to February 21, 2004, and 40 percent 
disabling from February 22, 2004.

In a November 2004 rating decision, the RO denied the 
Veteran's claim for entitlement to TDIU benefits.  The 
Veteran disagreed and perfected an appeal.

In a March 2005 proposed reduction, the RO informed the 
Veteran of the intention to reduce his disability rating for 
service-connected type 2 diabetes mellitus to 20 percent 
disabling from 40 percent disabling.  The Veteran submitted a 
notice of disagreement with the reduction.  The RO issued a 
July 2005 rating decision that reduced the Veteran's 
disability rating to 20 percent disabling effective October 
1, 2005.

In July 2006, the Veteran and his representative presented 
evidence and testimony in support of his disagreement with 
the reduction of the disability rating for service-connected 
type 2 diabetes mellitus.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  After 
the RO issued a statement of the case upholding the decision 
to reduce the Veteran's disability rating, the Veteran 
perfected an appeal.

In July 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected type 2 diabetes mellitus 
was rated 40 percent disabling for less than five years when 
the RO reduced the rating to 20 percent.

2. The RO complied with the procedural requirements for 
reducing the Veteran's disability rating for type 2 diabetes 
mellitus, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
Veteran the opportunity to submit evidence.

3.  The Veteran is service-connected for vertigo evaluated as 
30 percent disabling; type 2 diabetes mellitus evaluated as 
20 percent disabling; peripheral neuropathy of the lower left 
extremity evaluated as 10 percent disabling; peripheral 
neuropathy of the lower right extremity evaluated as 10 
percent disabling; peripheral neuropathy of the upper left 
extremity evaluated as 10 percent disabling; peripheral 
neuropathy of the upper right extremity evaluated as 10 
percent disabling; bilateral hearing loss evaluated as 10 
percent disabling; and, tinnitus evaluated as 10 percent 
disabling.  The Veteran has a combined evaluation for 
compensation of 70 percent.




CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of July 2005 implementing the proposed reduction in 
the disability rating assigned for type 2 diabetes mellitus 
from 40 percent to 20 percent.  38 C.F.R. § 3.105(e) (2008).

2. The reduction of the Veteran's disability rating for type 
2 diabetes mellitus from 40 percent to 20 percent was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.114, Diagnostic Code 7913 (2008).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to restore the disability rating of 40 
percent disability for service-connected type 2 diabetes 
mellitus that was reduced in the July 2005 rating decision.  
Essentially, the Veteran contends that his medical condition 
has not changed from that condition for which the RO 
evaluated a 40 percent disability.  He additionally seeks 
TDIU benefits contending that his service-connected 
disabilities prevent him from following substantially gainful 
employment.

The Board will first address preliminary matters.  Because 
the issue of the propriety of reduction of a disability 
rating may impact on the issue of whether the Veteran is 
entitled to TDIU benefits, the Board will first render a 
decision on the issue of whether the reduction of a 
disability rating was proper and then decide the issue of 
entitlement to TDIU.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated March 2004 and August 2004.  The March 2004 notice 
letter informed the Veteran that to substantiate a claim for 
service connection the record evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The August 2004 letter informed the Veteran of the 
evidence required to establish entitlement to TDIU benefits.

The Veteran was also notified in the letters that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claims, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records. The Veteran was further informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.  

More importantly, the RO sent the Veteran a letter in March 
2005 explaining the proposed reduction in VA benefits for his 
service-connected type 2 diabetes mellitus disability.  The 
letter, along with an enclosed March 2005 rating decision, 
explained that the RO proposed to reduce the Veteran's 
disability rating from 40 percent disabling to 20 percent 
disabling based on evidence from the Veteran's VA claims 
folder which showed that there was no evidence of medically 
required restricted activity, the critical diagnostic code 
criterion for a 40 percent disability rating.

All notices were prior to the date of the last adjudication 
of the Veteran's claims in January 2009.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his service connection claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, has obtained all pertinent VA 
medical records and has obtained all private medical records 
identified by the Veteran.  The record also indicates the 
Veteran has received medical examinations pertaining to his 
claim including in November 2007.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran presented 
testimony at a hearing before the undersigned VLJ and at a 
separate hearing before a local hearing officer.

The Board will therefore proceed to a decision on the merits.  



Entitlement to a restoration of a 40 percent disability 
rating for service-connected type 2 diabetes mellitus, 
currently evaluated as 20 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2008).

Specific schedular criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's type 2 diabetes mellitus is currently rated 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 [Diabetes 
mellitus] (2008).  Diagnostic Code 7913 is deemed the most 
appropriate rating criteria because it pertains to the 
Veteran's diagnosed condition: type 2 diabetes mellitus.  The 
Veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 7913.

Under Diagnostic Code 7913, a 40 percent disability rating is 
warranted when the evidence shows a diabetes mellitus 
condition requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent disability rating is warranted 
when the evidence shows a diabetes mellitus condition 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.

(i.) Basis for reduction

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms. See 38 C.F.R. § 4.13.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).

(iii.) Standard of review

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the Veteran's 40 percent rating, rather 
than whether the Veteran was entitled to "reinstatement" of 
the 20 percent rating, the Board was required to establish, 
by a preponderance of evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction was warranted.  
See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

Analysis

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 40 percent 
to 20 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the 40 percent rating is appropriate.

The Veteran received a 40 percent disability rating from 
February 22, 2004, to October 1, 2005; a period less than 5 
years.  The Veteran received a notice letter and a rating 
decision, both dated March 2005, informing him that VA 
intended to reduce his 40 percent disability rating to a 20 
percent disability rating and explained the rationale for the 
proposed reduction.  The RO issued a July 2005 rating 
decision implementing the reduction effective October 1, 
2005.  The Board finds that the required notice provisions of 
38 C.F.R. § 3.105(e) (2008) have been met.

The June 2004 rating decision states that the Veteran as 
entitled to a 40 percent disability rating because the 
evidence showed his diabetes was "treated with insulin, oral 
hypoglycemic agent and restricted diet/activities."  The 
March 2005 rating decision proposing the reduction of the 
Veteran's disability rating from 40 percent to 20 percent 
disabling, states that the June 2004 rating decision was in 
error because "there was no medical evidence which showed 
that you are medically restricted in your activities."

In a November 2007 VA examination report, the examining 
physician reported that the Veteran was "now claiming that 
his diabetes is under poor control, requiring restriction of 
activities."  However, the examiner reported that the 
Veteran did not state that his diabetes condition had 
resulted in any hospitalizations or medical changes.  The 
examiner reported that the Veteran stated that he "tries to 
stay active," and that his blood sugar is under good 
control.  The examiner concluded that the Veteran's diabetes 
condition was "well controlled on oral hypoglycemics and 
insulin with occasional episodes of hypoglycemia which appear 
to be unrelated to activity and more likely due to 
noncompliance with eating regular meals."  He further 
concluded that:

There is no indication in his medical records that 
he has been restricted in his activities in any way 
to control his diabetes, and his activity level 
appears to be similar to when we saw him in January 
2006.  Any limitation of activity appears to be 
secondary to his arthritis.

The Board has carefully read both hearing transcripts in the 
record.  In neither transcript did the Veteran state that he 
could not perform a physical activity because of his 
diabetes.  He did state that he is somewhat restricted by his 
service-connected vertigo and peripheral neuropathy 
conditions.  See for example July 2009 hearing transcript at 
pages 10 and 11.  In addition, the Board observes that an 
April 2006 diabetes monitoring note states that the Veteran 
is "very active during the day but he states his walking is 
limited d/t [due to] dizziness."  The note continues that 
the Veteran sometimes "does office work or outside work, he 
also mows his neighbors' lawns."  Similarly, an August 2005 
note indicates that the Veteran "works on cars in garage, 
mows lawns . . . states he is up and moving every day."  
However, at the July 2009 hearing the Veteran stated that he 
"can't even work at the house."  Finally, the Veteran 
admitted at the July 2009 hearing that no physician or other 
health care provider had ever told him about restricted 
activities.  See July 2009 hearing at page 8.

As indicated above, the criteria for a 40 percent disability 
rating include restricted activities to control diabetes.  
There is no evidence of any such recommendation or medical 
evidence that such has been prescribed.  It appears, as the 
November 2007 examiner noted, that the Veteran's activities 
are limited because of other conditions and not because of 
his well-controlled diabetes condition.  For those reasons, 
the Board finds that the criteria for a 40 percent disability 
rating are not met.  The Board further finds that the 
preponderance of the evidence supports a reduction in the 
assigned rating for type 2 diabetes mellitus from 40 percent 
to 20 percent, effective October 1, 2005.

Entitlement to individual unemployability benefits (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2008). A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2008).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991). In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks TDIU.  Essentially he contends that his 
service-connected disabilities render him unable to be 
gainfully employed.

The central inquiry in a TDIU claim is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). As noted above, consideration may 
be given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high disability rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment. See Van 
Hoose, supra at 363.

In this case, the Veteran is service connected for vertigo 
evaluated as 30 percent disabling; type 2 diabetes mellitus 
evaluated as 20 percent disabling; peripheral neuropathy of 
the lower left extremity evaluated as 10 percent disabling; 
peripheral neuropathy of the lower right extremity evaluated 
as 10 percent disabling; peripheral neuropathy of the upper 
left extremity evaluated as 10 percent disabling; peripheral 
neuropathy of the upper right extremity evaluated as 10 
percent disabling; bilateral hearing loss evaluated as 10 
percent disabling; and, tinnitus evaluated as 10 percent 
disabling.  The Veteran has a combined evaluation for 
compensation of 70 percent.  Because he has no disability 
rating of 40 percent, the Veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Thus, 
the Board's inquiry must determine whether the Veteran is 
entitled under 38 C.F.R. § 4.16(b).

In this case, the record shows that the Veteran retired as an 
over-the-road truck driver on December 31, 2002.  He has 
stated that he had to retire because he was taking insulin 
for diabetes treatment and could not pass the physical he 
needed to continue.  Rather than fail the physical, he 
decided to retire.  See July 2009 hearing at pages 4 and 7.  
He has further contended that he has no other training or 
experience which would help him maintain employment.

As noted above, the Veteran is service connected for several 
disabilities.  As discussed in the previous section, it does 
not appear that the Veteran's physical activity is limited by 
his diabetes, but that it is limited by the peripheral 
neuropathy conditions, vertigo and hearing loss disabilities.  
The Veteran has testified that he can't work at his house; 
can't sit for a long period; can't drive for a long period; 
and, has had difficulty in caring for his disabled wife.  He 
has testified that he can prepare his own meals, but he uses 
a cane to assist his ambulation and he uses hearing aids to 
assist his hearing.  

With regard to service connected diabetes, his condition 
appears to be controlled with "oral hypoglycemics and 
insulin with occasional episodes of hypoglycemia which appear 
to be unrelated to activity and more likely due to 
noncompliance with eating regular meals."  See November 2007 
VA examination report.  

In addition, it appears from medical records as late as April 
2006 that the Veteran could mow lawns, work on cars and do 
light office work for the VFW.  See April 2006 pharmacy 
diabetes control monitor note.  The Board observes that the 
Veteran testified in the July 2006 local hearing that he 
experienced the same difficulties he testified he experienced 
in the July 2009 hearing.  Yet, the April 2006 examiner noted 
the work that the Veteran could perform during that time 
frame.  The two are incongruent.  The Board finds that the 
Veteran's statements to the health provider are more likely 
to be accurate than those made at a hearing to substantiate a 
claim for monetary benefits.  Indeed, the Court of Appeals 
for Veterans Claims has held that the Board may consider 
whether a veteran's personal interest may affect the 
credibility of testimony. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  In this case, the Board finds that the 
Veteran's testimony that he could not perform physical work 
is less probative than the statements he made to healthcare 
providers stating that he did physical work.

The Board concludes that while the Veteran undoubtedly has 
industrial impairment as a result of his service-connected 
disabilities, as evidenced by his combined 70 percent 
disability evaluation, the evidence does not show that these 
service-connected disorders preclude gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2008).

Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disabilities under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim, and the benefit sought 
on appeal must be denied.


ORDER

Entitlement to restoration of a 40 percent disability rating 
for service-connected type 2 diabetes mellitus is denied.

Entitlement to TDIU benefits is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


